BUFFINGTON, Circuit Judge.
In the court below Robert F. Werk & Co., the owners of two divisional patents, Nos. 758,574 and 758,575, granted April 26, 1904, to Robert F. Werk for an oil-press mat, filed a bill charging the F. T. Parker Company with infringement thereof. The claim of 758,574 in issue is for:
“An oil-press mat or cloth made entirely of long animal hair and consisting of warp and weft threads, said weft threads being composed exclusively of soft, pliable hair and the warp threads greatly exceeding the weft threads in number per square inch.”
That of 758,575 in issue is for:
“An oil-press mat or cloth consisting of warp threads and weft threads, each composed exclusively of long hair derived from animals’ tails and manes, which hair is soft and pliable; the warp threads exceeding the weft threads in number per square inch, and the weft threads being thicker than the warp threads.”
On final hearing the court below entered a decree dismissing the bill on the ground of noninfringement. Thereupon the plaintiff took this appeal.
The case has given us some concern. It relates to the great 'field of cotton-seed oil extraction—-an industry with which we are not familiar *122in this circuit. The testimony is meager and throws little, if any, light on the decisive questions involved. As the tonnage of cotton seed is double that of the cotton crop itself, as the value of by-product possibilities is now being recognized, and as the device .here involved made possible, inter alia,’the recovery of more than 1% per cent, of oil and a reduction of 8 cents per ton in operative cost, it will be apparent that the case is one that challenges the attention of the federal courts to which is intrusted that most responsible commercial duty of decreeing the reward of a limited monopoly to a patentee who- contributes something novel, useful, and inventive to a great industry, or, on the other hand, of protecting such ah industry from the unwarranted burden of a monopoly by one who has really not given it anything of that character. In view of these facts we have felt constrained to give to this case a range of somewhat broader examination and discussion than its meager proofs suggest.1
As we have said, the case concerns the extraction of oil from cotton seed. The ordinary method of such extraction consists in chopping up, heating, and otherwise treating the cotton seed preparatory to pressing. This mash is next spread on a part of a mat of camel’s hair. The other end of the mat is then doubled over the mash and the whole subjected to a pressure of several thousand pounds. This pressed the oil from the mash and strained it through the mat. For these camel’s hair mats the patentee, Werk, substituted mats woven of horse hair, and on the two divisional applications as above he was granted the two claims quoted.
It is apparent the essence o-f his invention, if such it be, consists, not in any new method of weaving mats, but in weaving them from the hair of other animals than camels. In other words, his device is an article of commerce, viz., an oil-press mat, woven it is true in a particular way, but in one claim limited to being “made entirely of long animal hair,” and in the other to being “composed exclusively of long hair derived from animals’ tails and manes.”
The proofs show that the horse hair mats of complainant have certain substantial advantages over those made of camel’s hair, in that they last 20 days, as compared with the 5 days’ life of a camel’s hair mat. In the seed cake pressed on horse hair mats there remains an average of 5.92 per cent, of oil, while in that pressed on camel’s hair 7.50 per cent, of oil is retained. The cost of camel’s hair mats is 18 cents per ton of seed pressed, while with horse hair but 1Ó. In addition to this; the seed cake is imbedded in the camel’s hair mat by pressure, and has to be separated by a special machine. It does not so imbed in the horse hair mats, and can be readily stripped off. It *123will thus be seen that Werk’s mat forms an important and valuable economical feature in the industry. Recognizing its value as a hair mat, the defendants wove their mats from the long hair of Chinamen’s cues, which hair, it seems, is an article of commerce. The proofs satisfy us that such human hair mats have the same functional qualities in oil-pressing as horse hair mats.
The value of Werk’s device being shown by the proofs, the case resolved itself into two questions—the validity of his patents and the infringement of their claims.
On the part of the defendants it is contended that the change from camel’s hair to horse hair is a mere obvious substitution, and therefore does not involve invention. Moreover, it is alleged that, if there be invention in such change, the substitution of human hair for horse hair involves more invention, and for that reason, and because Werk’s patent cláims must be restricted to horse or animal hair, they are not infringed by defendants’ use of human hair. The term “camel’s hair” is somewhat misleading, for the covering of a camel is for the most part wool, which wool shades off into the few straggling long hairs which give it the name of camel’s hair. But when woven into these oil mats it is the wool which malees it act differently from a horse hair mat, which has no wool in it. Without entering into a detail comparison of wool and hair, it suffices to say that the essential difference is the capacity of one, and the incapacity of the other, to mat, or “felt,” as it is technically called. Felting is caused by the tiny hooks or scales on wool, which grip and mat on pressure and contact with other strands. A true hair has no such hooks, and therefore will not mat. It is this felting capacity that makes a camel’s hair mat become so tight as to prevent, to a degree, the passage of oil, which a horse hair mat will pass. And it is the absence of this felting in a horse liair mat which makes it possible to strip off the seed cake, while it has to be mechanically torn from the felted camel’s hair one. Felting, as its characteristic distinction from hair, is well known in the textile industries. Thus in Dooley’s Book of Textiles it is said:
“The chief characteristic of wool is its felting or shrinking power. This felting property, from which wool derives much of its value, and which is its special distinction from hair, depends in part upon the kinks in the fiber, but mainly upon the scales with which the fiber is covered. These scales or points are exceedingly minute, ranging from about 1,100 to the inch to nearly 3,000. The stem of the fiber itself is extremely slender, being less than one thousandth of an inch in diameter. In good felting wools the scales are more perfect and numerous, while inferior wools possess fewer serrations, and are less perfect in structure. In the process of felting the fibers become entangled with one another, and the little projecting scales hook into one another and hold the fibers closely interlocked. The deeper these scales fit into one «mother the closer becomes the structure of the thread.”
This nonfelting of hair the patentee has taken advantage of in his device, and points out in one specification, where he says:
“ * * * Hair strands afford good drainage for the oil, and impart a glossy surface to the fabric, that enables the cake to be introduced with facility and the article to be stripped with ease from the compressed material.”
*124And in the other:
“The highest grade of mat now in general nse is made from camel’s hair hut camel’s hair is objectionable, because it packs and felts together when in use to such an extent as to hinder the free flow of the oil, and the yield per ton of seed is greatly reduced by reason of this felting of the camel’s hair. The oil is compelled to seek an outlet on the sides, where there is no cloth to hold the seed or meats from being washed out into the receiving tanks, which deteriorates the quality of the oil. Camel’s hair also stretches from one-fifth to one-third of its original length, which is objectionable, as this requires the cloth to be cut too short to start with, and before it is worn out it has stretched too long for convenient handling. All these objections are overcome by the use of horse hair, and, the horse hair being soft, it retains all the good features of camel’s hair.”
It has therefore seemed to us that the change from camel to horse hair mats was sufficient to constitute invention in this art, if such use of horse hair mats was first disclosed to the oil-pressing art by Werk. But just here Werk’s patents meet a fatal obstacle, for a cursory examination of standard works shows that at most Werk’s use of horse hair mats in the present practice of cotton-seed oil extraction was but a revival of an old and well-recognized use of tire horse hair appliances in the general art of oil extraction.
Turning to the 1895 edition of the Standard Dictionary, under the word “hair” we find: “Hair cloth; specif.: mats woven from horse hair used in expressing oils,” etc. The nature of this practice, thus briefly outlined in the dictionary, will be found by reference to the ninth edition of the British Encyclopedia, published in 1884, where under the head of “Oils,” it is said:
“The. sequence of operations in treating oil seeds for the separation of their contained oils is ordinarily as follows: (1) The crushing or grinding of the seed or other substance; (2) heating the oleaginous meal so prepared; and (3) expression of the oil by mechanical power.”
Under the head of “Pressing,” the article then says:
“With the least possible delay the meal is transferred from the heating kettles, so that the oil may be pressed out while the material still retains its-heat—measured quantities, say 10 or 12 pounds of meal, are filled into woolen bags of strong, thick texture, sufficiently open and porous to allovy free flow of the expressed oil, yet having consistency enough to resist rupture by the enormous pressure to which it is subjected. Each bag is further placed within ‘hairs,’ tliiclc mats of horse hairs hound with leather. In some methods of working press-cloths—not bags—are used; and the construction of recent presses is such as to dispense with the use of bags or other coverings.”
Samuelson on Oil Well Machinery, 1858 (in Proceedings of the Institution of Mechanical Engineers) vol. 9, pp. 27-42, says:
“The bags after being filled are placed separately between what are called the hairs, which are hags made of horse hair with an external covering of leather. The same description of bags and hair are used, whether the oil be expressed by means of the stamper, screw, or hydraulic press.” Page 31.
Spon’s Dictionary of Engineering, 1874, vol. 3, in discussing Samuelson’s article says:
“The bags into which the seed is measured from the kettles hold 10 pounds of seed each, the horse hair wrappers into which they are deposited being 2% feet long.”
*125The use oí horse hair in oil extraction is referred to in British patent 2,645 of 1877, to H. C. Newburn, for improvements in apparatus for pressing and filtering beet root juice, oils, and other substances, as follows:
“The apparatus * * * acts both as a press and as a Alter. * * * These Alter cloths aro composed of three thicknesses—the first consisting of perforated bands or straps, * * * the second of coarse fabric of horse or other hair which forms the supple and elastic part of the filter, and the last of a fine and uniform fabric, such as merino, cashmere, or alpaca, which constitutes the filter properly so called.”
Brannt’s Animal and Vegetable Fats and Oils, 1888:
“The material used in the manufacture of press-cloths and bags should be capable of great resistance, and while close enough to prevent any meal from penetrating, allow the oil to run out as freely as possible; properties not readily found combined in any one material. The most suitable materials are cotton, sheep’s wool, and horse hair.” 2
With such practices existing in the general art of seed-oil extraction, practices of which the court takes judicial notice, it follows that Work’s patents did not disclose any such novel information to the cotton-seed art as warranted a grant to him of patent monopoly therefor based on the use of horse hair. This conclusion renders it unnecessary to discuss the question of infringement which the court below decided in favor of the defendant. In view of the fact that the references quoted were not given in evidence we will defer sending the mandate to the court below until such time has elapsed as will enable counsel to determine whether any such reasonable ground exists as warrants a motion for reargument or other form of relief to meet such references.

 Encyclopedia Americana, vol. 5, article Cotton-Seed Oil Industry, by Thom as B. Chaney, 1903 (cited by the University of Pennsylvania Library), shows the importance of the cotton-seed oil industry:. “When it is considered that the seed of the cotton plant more than pays the entire expense of ginning, baling and tying the crop, the economy it effects is plainly seen. * * * In fact, the whole agricultural life of the South has been benefited by this formerly despised gift (the seed) of old King Cotton, and it is only just to say that the people are becoming appreciative of that fact.”


 Tlie references above quoted were furnished by the Technical Department of the Carnegie library of Pittsburgh on request for publications showing the use of horse hair, prior to Work’s patents, in the extraction of vegetable oil. As the court took judicial notice of the information thus disclosed by a highly specialized technical library, it was deemed fair to ascertain whether inquiry at libraries in other sections of the country would also disclose the prior use of horse hair mats in vegetable oil extraction. With that end in view inquiry was made by letter of large public libraries of tho leading Universities in the Bast and several in the South and West, and from colleges both Bast and West. The result, so far as pertinent citation goes, is given alphabetically below, such libraries not being listed where no books were cited.
Amherst College, Amherst, Mass., cites as follows:
Engineering Magazine—Sept., 1892—an article entitled “The Cotton-Seed Oil Industry” by Irwin W. Thompson. On page 82S occurs the following:
“The earliest form of hydraulic press used in oil mills was vertical, containing five bags or compartments about nine by twenty inches for receiving tho prepared kernels, which were in bags and inclosed still further In horse hair ‘mats’ or books.”
Popular Science Monthly—May, 1894. On page 107 is the following:
“The kernels are then pressed in woolen bags packed between horse hair mats backed witb leather and having a fluted surface inside to allow the oil to escapo moro freely.”
Brown University, Providence, Rhode Island, cites:
United States Department of Commerce, Bureau of Foreign and -Domestic Commerce, Special Agents Series, No. 84, part 1, 1914, p. 69, as follows:
“Tho Netherlands; oil mill methods. Most of the Dutch oil mills wore built for linseed, and (he original plan l'or linseed is followed for such other crushing as is done, * * * They [the cakes] were made by pouring the hot meats into woolen bags, and press*126ing between horse hair mats just as cottonseed cake was made in the United States ait ■one time
Bowdoin College, Brunswick, Maine, cites:
British Encyclopedia, yol. 11, page 376, 1880, which states?
Horse ha4r is woven into bags for oil and cider presses/'
Public Library, Boston, Massachusetts, refers to Brannt’s and Andes’ works which are quoted at length (see Congressional Library).
The Department of Agriculture Library, Washington, D. C., refers to and cites:
"A Practical Treatise on Animal and Vegetable Pats and Oils/’ 1888, W. T. Brannt, which says:
"The bags of strong woolen stuff, when full, are pressed flat between horse hair mats and then brought into the press." (Page 102.)
"Before placing the heated seed meal in the press it is put in woolen cloths or horse hair bags.” (Page 107.)
"After the oil is expressed * * * the horse hair mats are taken out and the press cake removed from the bag.” (Page1116.)
For press-cloths "the most suitable materials are cotton, sheep’s wool, and horse hair.” (Page 147.)
With one type of machine described the seed meal is wrapped in woolen cloths and pressed without mats.
"The advantages of this machine are as follows: 1. The expensive hairs are done away with. 2. Each press, instead of four cakes, * * *■ can now accommodate eighteen, on account of the slight thickness of the cakes themselves * * * and the absence of the hairs.” (Page 120.)
Spon’s Encyclopedia of the Industrial Arts, Manufactures and Raw Commercial Products, 1882, which in referring to methods of extraction of oils and fatty substances, says:
"In all these presses the hair wrappers, weighing some 26 pounds, used in the old process, are dispensed with.” (Page 1453.)
The Congressional Library, Washington, D. C., citess
Andes’ Vegetable Fats and Oils, London, 1897:
“These presses are arranged as follows: Four, six, eight, or ten wrought iron or steel rings ar© erected one above another in the press, each of them having a movable bottom of steel pierced with fine holes, and between every two rings a cast iron or cast steel plate is laid, the upper side of which is grooved, but the under side smooth. To these plates, which are inserted between the columns of the press, are attached iron rails in which the press rings are suspended, and serve as guides for the insertion and withdrawal of the latter. In addition to this, each plate is surrounded by a channel for catching the expressed oil. The filling of the press is a simple operation. On the perforated bottom of each ring is laid a cover of plaited horse hair, wool or felt, on which the meal is spread and covered with a horse hair cloth. When the rings are all filled pressure is applied, forcing the grooved upper surface of each plate into the ring above, and thereby causing the oil to flow out through the horse hair cloth, the perforated steel plate and the grooves of the press plate, into the oil channel.” (Page 71.) "The cleaned seeds are passed into a rotary cylinder containing 24 circular fixed knives and an equal number of cutters, which divide the seed into very small pieces. The hulls are thus separated from the kernels, and form a valued food for cattle. The kernels are pressed between rollers like those in a cane sugar mill, and the oil runs out. The mass is then put into woolen press bags, laid between horse hair cloths covered with ruffled leather to enable the oil to flow more freely, and submitted to hydraulic pressure. The bags are exposed to warm pressing for 17 minutes, a time sufficient to force outfall the oil, which collects in a channel, leaving only the dry kernels behind. These constitute the oil cake of commerce.” (Page 112.)
It also cites Brannt’s “A Practical Treatise on Animal and Vegetable Fats and Oils,” Philadelphia, 1896, vol. 1, chapter X, Manner of Obtaining Fixed Oils (quoted in opinion and cited by Carnegie Library, Pittsburgh).
Columbia University Library, New York, cites:
The two foregoing authorities.
Spon’s Encyclopasdia of the Industrial Arts, etc., Ed. Lock, London, 1882, p. 1453:
“In all these presses, the hair wrappers weighing some 26 pounds, used in the old process, are dispensed with.”
lire’s Dictionary of Arts, Manufactures and Mines, Ed. Hunt, Lond. 1872, p. 280, s. v. Linseed:
"The triturated seed was put into woolen bags which were wrapped up in hair cloths."
Id. p. 282. in Fig. 1342:
*127“h. The 7torse hair "bags (called hairs) containing the flannel bag, charged with seed.” Other references pp. 283, 284, 285, etc.
Knight’s American Mechanical Dict. N. Y. 1875, s. v. “Oil-Press,” vol. 2, 1554.
The General Library, Chicago, cites:
Cotton Seed and its Products, No. 36, U. S. Department of Agriculture, 1896, which,, after describing the process of extracting cotton-seed oil, says:
“The cakes as they come from tho [cake] former are wrapped in hair cloth and removed by hand to the press, where they are arranged in a series of boxes, one above the other, between tho plates of the press and subjected to a pressure of 3,000 to 4,000 pounds to the square inch by hydraulic power.”
Harvard Library, Cambridge, Mass., cites:
Scientific American Supplement, No. 830, Nov. 28, 1891, which gives a comprehensive resume of cotton seed extraction by D. A. Tompkins, in which he describes the early English mills which were used shortly after the Civil War, and says:
“The process of working them was very simple. They are first crushed under old-fashioned milling stones, then put in steam-jacketed kettles with mechanism stirrers and cooked. The product was dumped from the kettles or heater into a wooden bin, and from the bin it was dumped into small cloth sacks, these being in turn inclosed in a hair mat. The whole was put into a hydraulic press containing about five boxes, and put under about two or three thousand pounds pressure to the square inch, ten to twelve inches in diameter.”
Hobart College, Geneva, New York, cites:
The Encylopedia Britannica, 9th Edition, 1894, vol. 17, page 742, article on “Oils,” as follows:
“Measured quantities of the meal are filled into woolen bags, * * * each bag is placed within ‘hairs’ thick mats of horse hair bound with lea,ther. In some methods of working, press-cloths—not bags—are used; and the construction of recent presses is such as to dispense altogether with the use of bags or other coverings.”
It also cites the Popular Science Monthly, cited by Kenyon College, Gambler, Ohio, via.:
An article on Waste Products, Cotton Seed Oil, vol. 45, Popular Science Monthly, page 107 (March, 1894), as follows:
“Tho kernels are conveyed to rollers where they are crushed very fine. They are thence removed to tho heaters, * * * then placed in woolen bags, packed between horse hair mats backed with leather and having a fluted surface inside to allow the oil to escape more freely.”
Knox College, Galesburg, 111., cites:
Encyclopedia of Chemistry, J. B. Lippineott & Co., 1879, as follows:
“The bags, after being filled, are placed separately between what are called the ‘hairs/ which are bags made of horse hair with an external covering of leather. The same description of bags and hairs are used, whether the oil be expressed by means of the stamper, screw, or hydraulic press. Several different kinds of presses are used in the extraction of oils, as tho screw press, the wedge press, and the hydraulic press.”
Also Ure’s Dictionary of Arts, etc., Longman, Green & Go., 1881, showing the use of “horse hair envelopes” in hydraulic oil presses, and also stating that, as the oil leaves the seed, “it passes through the woolen bags and horse hair mats.”
Also reference given by the Department of Agriculture Library in Spon’s Encyclopedia, etc., herein quoted.
Also Ure’s Dictionary of Arts, etc., D. Appleton, 1866, showing in seed-oil extraction the use of horse hair bags (called hairs) and hair cloths, lined with leather; and also the 1817 edition of Ure’s Dictionary, and the 1862 edition of Charles Tomkinsons Encyclopedia of Useful Arts, showing the uso of hair cloth and hair bags in oil extraction. There is also cited the Techno-Cbomical Receipt Book, Henry Carey Baird & Co., 1866, where in describing seed-oil extraction it is said:
“The hot meal is then placed between the sidos of wrappers formed of thickly woven horse hair backed with corrugated leather to facilitate the escape of the oil, which are called ‘hairs’ or ‘hooks/ tho hair and its continued bag or seed and then placed in the hydraulic press.”
Lafayette College Library, Easton, Pa., also gives the reference to Popular Science Monthly cited by Amherst and Kenyon. It also cites:
An article in the Engineering Magazine, vol. 3 (1892) p. 826, where, in referring to a method of cotton-seed oil extraction, it is said:
*128"The earliest form of hydraulic press used in. oil mills was vertical, containing five boxes or compartments about 9x20 Inches, for receiving the prepared kernels which were in bags and enclosed still further in horse hair mats or 'books.' * * * The next step was in substituting steel for horse hair mats whereby the space occupied was so reduced in thickness that two bags might he placed In one bc*x, doubling the capacity of each press.”
Lehigh University Library, South Bethlehem, cites the 1867 edition of Ure’s Dictionary of Arts, vol. Ill, page 280, showing in oil-seed extraction the general use of woolen bags wrapped in hair cloths, and the same thing in Muspratt’s Chemistry as Applied to Arts, London, vol. II, page 607, prior to 1878, and Sadtler’s Organic Chemistry, 1891, pp. 52, 53.
The University of Minnesota, Minneapolis, cites Lambom’s Cotton Products, which, while published in 1901, refers to the use of horse hair mats in oil-extraction as having been used in old-style presses, as follows:
“The modern plate-press * * * has almost entirely superseded the old-style box-press, owing to its greater capacity * * * both in operation and use of mats and bags. With the box-press tbe cooked meats were placed in woolen bags and these spread out and equalized in thickness on ‘mats.’ These mats were closely woven from horse hair and covered.” etc.
The New York Public Library, New York City, shows tbe general use of horse hair in the oil-extracting art in these citations:
Andes 33. A.: Yegetabilische Fette und Oele, Wien, A. Hartleben, 1896, pp. 65, 66:
“Eigentlich ist es ganz unmoglich beide geforderte Eigenschaften in aller Vollkommenheit in einem und demselben Gewebe vereinigt zu haben; am besten erfüllt noch ein sehr dicht gewebter Baumwollstoff diesen Zweck, und legt man, um das Platzen der Press-Sácke zu verhindern, um dieselben wáhrend des Pressens ein diehtes, aus Pferdehaar angefertigtes Gewebe.” (It is really impossible to have the two demanded qualities perfectly united in one and the same texture; a very closely woven cotton material answers this purpose the best, and therefore, in order to prevent the bursting of the pressed bags, one places around these during the process of pressing a close texture woven out of horse hair.)
Brannt's Treatise, from which we have already quoted, is also cited by this Library. Dammer, Otto: Handbuch der chemischen Technologie, Bd. 3, 1896, p. 22:
“Vor dem Pressen wird der zerkleinerte Samen in Beutel gefiillt Oder in wollene Tiicher gepackt, die dem grossen Druck wiederstehen müssen, ohne dabei viel Oel aufzusaugen. Man schlagt sie dann noch in aus Pferdehaar gewebten Stoff ein.” (Before pressing, the shredded seed is put into bags or packed in woolen clotbs, which must resist the great pressure without soaking in much oil. Later you wrap them into a material woven from horse hair.)
Fontenelle, J. S. E.: Theoretisch-Practisches Handbuch der Oelfabrieation und Oelreinigung, Weimar, Voigt, 1853, pp. 46, 47:
“Bei der deutschen Verpackungsart gebraucht man Tiicher aus Schnüren von fünf- bis sechsfachen Pferdehaaren, nach Art der von den Seiten geflochtenen Gurten.” (In the German way of packing they use cloths of five or six ply horse hair similar to a girth.)
Hurst, George H.: Soaps, London, Scott, Greenwood & Co., 1898, p. 84:
“The bags are next inclosed in woolen covers, and are then wrapped again in what are called ‘hairs/ which are strong cloths mads of horse hair.”
Víücent, C. W., editor: Chemistry, vol. 2, London (1882) pp. 456, 457:
“The crushed cake is inclosed in a press cloth or bag previous to its introduction into tbe case. The bags and cloths used for this purpose are made of different materials, the object being to have them sufficiently strong to bear the force exerted, while at the same time they are not so thick or porous as to retain any great quantity of liquid. Woollen cloth and canvas are especially manufactured with a view to its application to this process of expression. The bags, after being filled, are placed separately between wbat are called the ‘hairs/ which are bags made of horse hair, with an external covering of leather. The same description of bags and hairs are used, whether the oil be expressed by means of the stamper, screw, or hydraulic press.”
Wright, C. R. A.: Animal and Vegetable Fixed Oils, Fats, Butters and Waxes (2d Ed.) London, Charles Griffin & Company, 1903, p. 262:
“In some of the Marseilles oil factories an arrangement is in use known as the *Estrayer Cylinder/ the action of which is somewhat akin to that of the wedge press. The apparatus consists of two cylinders, one inside the other, of which the outer acts upon the inner by means of a series of inclined planes, the inner cylinder being composed of eight segments, which either close up tightly or separate according as pressure is exercised or removed by the position of the outer cylinder. Screens made of esparto grass and horse hair are employed instead of oil-bags of the same material (scourtint.) such as are employed in other forms of press.”
*129(The Estrayer apparatus is described In the Journal of the Society of Chemical Industry, London, yol. 13, 1893, p. 49; also in United States Consular Reports, No. 142, July, 1892, pp. 4S5:~49o.)
Princeton University, Princeton, N. J., cites:
The Ure’s Dictionary of Arts, vol. 2, p. 286, Appleton & Co., 1863, as follows:
“Linseed, rapeseed, poppy seed, and other oleiferous seeds were formerly trealed for the extraction of their oil, by pounding in hard wooden mortars with pestles shod with iron, set in motion by cams driven by a shaft turned with horse or water power, then the triturated seed was put into woollen bags which were wrapped up in hair cloths and squeezed between upright wedges in press-boxes by the impulsion of vertical rams driven also by a cam mechanism. In the best mills upon the old construction, the cakes obtained by this first wedge pressure were thrown upon the bed of an edge-mill, ground anew and subjected to a second pressure, aided by heat now, as in the first case. These mortars and press-boxes constitute what are called Dutch mills. They are still in veiy general use both in this country and on the Continent, and are by many persons supposed to be preferable to the hydraulic presses.”
Rutgers College, New Brunswick, N. J., cites:
Farmers’ Bulletin No. 36, page 7, where under the title “Methods of Manufacturing Cotton-Seed Products” it is said:
“After this crushing the meats drop into a conveyor, which delivers them to the heaters. * * The object of the cooking is to expand the oil in the meats and render it more fluid, and to drive off the water, which not only reduces the quality of the oil but is liable to work serious injury to the expensive cloths used toi envelope the cakes in the press. * * '■ Close to the heaters stands the ‘former,’ which shapes the meats into cakes for the press. The cakes as they come from the former are wrapped in hair cloth and removed by hand to the press.”
And also call attention to the use of hair cloths in various seed extractions shown in Appleton’s Dictionary of Mechanics, vol. 11, pp. 448, 449, Edition 1866.
Trinity College, Hartford, Conn., cites in chronological order, as follows:
Traite Complot de Mecanique Appliques aux Arts, etc., par. Borgnis, vol. 5, page 268, Des Machines d’Agriculture, Paris, 1819:
"a. Indique la pile de cabas, ou sacs de jone marin ou de crin, remplis dos matiercs qui douvent subir le pressurge.” (Select baskets or sacks oí seaweed or oi hair, fill with material which is to undergo the pressing.)
Page 278: “Pour faire ces sacs, on peut se servir de tissus de crin, de treilles fabriques avec de petites ficelles de chanvre, de coutil, de touts grosse toilo íorts, d’etoí't'e de laine, de tissus de jone ou spart: le crin est preferable parcequ’il n’absorbe point d’huile parce que les mailles de son tissu ne se touchent pas aisement par sa dures sa resistance d la ]oree de prensión; enfin par la facilité que l’on a le nettoyer.” (In order to make these sacks, one can use weaves of hair, sackcloth made of hemp twine, licking of heavy strong cloth, linen materials, weaves of seaweed (bass) or an earthly mineral of a shining luster; the hair is preferable because it does not absorb the oil, because the meshes of its tissues do not touch each other easily, through its lastingness, its resistance lo the [orce of pressure, finally through the ease with which one can clean it.)
Ree's Cyclopaedia of Arts, London, 1819, where, under the head of “Oil Mills,” it is said:
“Olive and other vegetable oils, the products of the south of Europe, are also expressed by a machine, but it is not called a mill, being simply a strong screw-prcss, provided with a windlass or capstan, tO' give it a greater power; in short, it is the same machine as the Cider Press (see that article). The olives are first pounded, or bruised, either in a large mortal', or by a running stone, in tbe same manner as the apples for making cider. The pulp thus produced is put up in bags made of horse hair, and a pile of these, being made up under the press, the screw is forced down by men working a long lever, and tbe oil expressed.”
Uro’s Dictionary (3d London Edition, 1833) page 900, where it is said:
“The pressed cake is again thrown under the edge stones, and after being ground the sceond time should be exposed to a heat of 212 degrees Fahrenheit, in a proper pan, called the steam kettle, before being subjected to the second and final pressure in the woollen bags and hair cloths.”
The English Encyclopaedia by Knight, vol. 6, page 26, London, 1861, says:
“In the wedge-press, of which there are many varieties, the crushed seeds are put into bags of hair cloth, or some similar material, and these bags are then placed between boards or blocks of wood within a very strong and massive framework. The small end of a wedge is then introduced in such a way between the plates or the boards that, when it is driven down by the blows oi a ram or pestle, it may compress the bags with enormous force. * * * Some of these act horizontally, the bags being, as in the wedge-*130press, placed vertically and separated from one another by cast-iron plates; but in others, the bags are piled upon one another in cast-iron cases, and placed in a vertical press. The seed is put into bags of flannel or of horse hair. Among other advantages it is stated that the hydraulic or hydrostatic press requires less space than a stamping mill which could do the same work, and that the \airs and bags are fov/nd to last longer with it than, with the old machine."
Attention is also ’called to Meyer’s Konversations, Lexikon, Leipsig, 1906, vol. 15, page 63, which, while post-dating Werk’s patents, refers in an article on oil to common existing practice as follows:
“Beim Pressen schlagt man das Samenmehl in starke wollene Tücher Oder füllt es in Sacke und umgibt diese noch mit einem- Gewebe aus Pferdehaar.’’ (In pressing (squeezing) one wraps the seed flour in heavy woollen cloths or puts it in bags and covers these with a layer (fabric) of horse hair.)
Attached to these citations the librarian adds:
“From various indications I am of the opinion that the use of horse hair goes back to classical times. I have not yet been able to find a passage to confirm the conjecture. However, I find a passage in Pliny in which horse hair sieves are mentioned: Plini Secundi, book XVIII, chap. 23: ‘Cribrorum genera Galliee scetis equorum invenere, Hispanias lino excussoria et pollinaria, JSgyptus papyro atque junco.’ (The Gauls have invented a kind of sieves made out of horse hair, the Spaniards bolting cloths and meal sieves made out of flax, Egypt made out of papyrus and rushes.)"
Tulane University, New Orleans, Louisiana, cites:
The Techno-Chemical Receipt Book, by Brannt and Hall (1886), hereinbefore quoted in the references by Knox College Library.
Also, Pitman’s Common Commodities of Commerce, Oil, by Mitchell, which says:
“The kernels, technically known as the ‘meats,’ are now ready for crushing between iron rollers, after which process they are heated in steam jacketed kettles and shaped into cakes in a press termed the ‘former.’ These cakes are wrapped in hair cloths ahd subjected in hydraulic presses to a pressure of 3,000 to 4,000 pounds to the square inch."
From Yale University, New Haven, Conn., the librarian cites Lamborn’s Cotton-Seed Products (Van Nostrand, 1904), also cited by the University of Minnesota, which postdates the patents, and adds “We have here no references to the nse of horse hair mats.”
From the foregoing summaries it will he seen that the court was fully justified in taking judicial notice of the use of horse hair in the extraction of vegetable oils prior to Werk’s patents, and that inquiry at the libraries listed would, with a very few exceptions, have disclosed the use of horse hair mats or bags as a common agency in vegetable oil extraction.